                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:16-CV-183-KDB-DCK


 UNITED STATES OF AMERICA, ex rel
 ROSEMARIE M. BOOZE and CHARLES F.
 MACTUTUS,

                Plaintiffs,                                         ORDER
          v.

 UNIVERSITY OF SOUTH CAROLINA,
 THOMAS COGGINS, and JUN ZHU,

                Defendants.




         THIS MATTER IS BEFORE THE COURT on “The Government’s Notice Of

Election To Decline Intervention And Motion To Unseal Complaint” (Document No. 34) filed

February 12, 2020. The United States of America (the “Government”), having declined to

intervene in this action pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court

rules as follows:

         IT IS ORDERED that:

         1.    the “Complaint” (Document No. 2) and “The Government’s Notice Of Election

To Decline Intervention And Motion To Unseal Complaint” (Document No. 34), and this Order

be unsealed;

         2.    if Relators elect to proceed with this action pursuant to 31 U.S.C. § 3730(c)(3)

and N.C.G.S. § 1-609(f), Relators will serve the Complaint on Defendants within 90 days of this

Order;
       3.      all other contents of the Court’s file in this action shall remain under seal and not

be made public or served upon Defendants, except for the Complaint, this Order and the

Government’s Notice of Election to Decline Intervention, which the Relators will serve upon

Defendants only after service of the Complaint;

       4.      the seal be lifted as to all other matters occurring in this action after the date of

this Order;

       5.      the parties shall serve all pleadings and motions filed in this action, including

supporting memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The

United States may order any deposition transcripts and are entitled to intervene in this action, for

good cause, at any time;

       6.      the parties shall serve all notices of appeal upon the United States;

       7.      all orders of this Court shall be sent to the United States; and that

       8.      should the Relators or Defendants propose that this action be dismissed, settled,

or otherwise discontinued, they shall inform the Court whether the United States consents to such

proposal and if possible submit such consent in writing to the Court.

       SO ORDERED.



                                       Signed: February 19, 2020




                                       SEALED DOCUMENT with access to Specified Parties/Plaintiff.




                                                   2
